Citation Nr: 1042840	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  04-23 648 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for trapezius muscle 
strain.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for bronchitis, to include 
as due to asbestos exposure.

4.  Entitlement to an initial rating in excess of 10 percent for 
a cervical spine disability.  

5.  Entitlement to an initial rating in excess of 10 percent for 
a thoracic spine disability.

6.  Entitlement to an initial rating in excess of 10 percent for 
a lumbar spine disability.

7.  Entitlement to an initial rating in excess of 10 percent for 
right knee degenerative joint disease, patellofemoral pain 
syndrome.

8.  Entitlement to an initial rating in excess of 10 percent for 
left knee degenerative joint disease, patellofemoral pain 
syndrome.

9.  Entitlement to an initial compensable rating for status post 
septoplasty.

10.  Entitlement to an initial compensable rating for migraine 
headaches.

11.  Entitlement to an initial compensable rating for left ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to July 
2003.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South Carolina 
(RO).

The Veteran testified at a March 2006 travel Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development in 
February 2007.  Development has been completed and the case is 
once again before the Board for review.

The Board notes that the Veteran's claim of entitlement to 
service connection for a skin disorder (previously claimed as 
tinea corporis) was granted in a November 2009 rating decision 
and is, therefore, no longer on appeal.

The issue of entitlement to service connection for bronchitis, to 
include as due to asbestos exposure, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral trapezius muscle strain is shown by competent 
medical evidence to be etiologically related to service.

2.  The Veteran does not have right ear hearing loss that amounts 
to a disability for VA purposes.

3.  Prior to and from September 26, 2003, the Veteran's cervical 
spine disability results in forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees.  

4.  Prior to and from September 26, 2003, the Veteran's thoracic 
and lumbar spine disability results in forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees.  

5.  The Veteran's service-connected cervical, thoracic, and 
lumbar spine disabilities do not result in symptoms of pronounced 
intervertebral disc disease nor does it result in the presence of 
any incapacitating episodes during the past 12 months.

6.  From August 12, 2009, the Veteran is shown to have is shown 
to have right lower extremity lumbar radiculopathy with decreased 
sensation, diminished reflex examination, and normal motor 
examinations.

7.  From August 12, 2009, the Veteran is shown to have is shown 
to have left lower extremity lumbar radiculopathy with decreased 
sensation, diminished reflex examination, and normal motor 
examinations.

8.  The Veteran has degenerative joint disease of the right knee 
with pain and swelling.  The Veteran had 0 degrees extension and 
130 degrees flexion in the knee with end-of-range pain and laxity 
on objective examination.
 
9.  The Veteran has degenerative joint disease of the left knee 
with pain and swelling.  The Veteran had 0 degrees extension and 
130 degrees flexion in the knee with end-of-range pain and laxity 
on objective examination.

10.  The Veteran does not have current deviation of the nasal 
septum with 50-percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.

11.  The Veteran has chronic daily headaches, and less frequent 
migraines which are well controlled with medication.  The Veteran 
does not exhibit migraines with very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.

12.  VA audiometric testing reveals Level I hearing loss in the 
left ear; puretone thresholds are not 55 decibels or more at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), or 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz.


CONCLUSIONS OF LAW

1.  Bilateral trapezius muscle strain was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Right ear hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2010).

3.  Prior to and from September 26, 2003, the criteria for a 20 
percent evaluation for a cervical spine disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 (2010).

4.  Prior to and from September 26, 2003, the criteria for an 
evaluation in excess of 10 percent for a thoracic spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5291, 5293 (2002).

5.  Prior to and from September 26, 2003, the criteria for a 20 
percent evaluation for a lumbar spine disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002) and 
Diagnostic Codes 5010, 5242 (2010).

6.  From August 12, 2009, the criteria for a separate 10 percent 
evaluation based on neurological impairment of the right lower 
extremity as due to lumbar radiculopathy have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.124a, Diagnostic Codes 5242, 8520 (2010).

7.  From August 12, 2009, the criteria for a separate 10 percent 
evaluation based on neurological impairment of the left lower 
extremity as due to lumbar radiculopathy have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.124a, Diagnostic Codes 5242, 8520 (2010).

8.  The criteria for an evaluation in excess of 10 percent for 
right knee degenerative joint disease, patellofemoral pain 
syndrome, based on degenerative arthritis of the right knee with 
limitation of motion, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5260 and 5261 (2010).

9.  The criteria for a separate 10 percent evaluation for right 
knee degenerative joint disease, patellofemoral pain syndrome, 
based on lateral instability of the right knee, have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

10.  The criteria for an evaluation in excess of 10 percent for 
left knee degenerative joint disease, patellofemoral pain 
syndrome, based on degenerative arthritis of the left knee with 
limitation of motion, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5260 and 5261 (2010).

11.  The criteria for a separate 10 percent evaluation for left 
knee degenerative joint disease, patellofemoral pain syndrome, 
based on lateral instability of the left knee, have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

12.  The criteria for a compensable evaluation for a status post 
septoplasty have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.97, Diagnostic Code 
6502 (2010).

13.  The criteria for a 30 percent evaluation for migraines have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2010).

14.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Although some of the issues on appeal are downstream issues from 
the initial grant of service connection, in a February 2008 
letter, VA informed the Veteran of the evidence necessary to 
substantiate his claims, evidence VA would reasonably seek to 
obtain, and information and evidence for which the Veteran was 
responsible.  The February 2008 letter also provided the Veteran 
with notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was not received 
prior to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice 
deficiency by issuing the fully compliant notice in February 
2008.  The RO readjudicated the case in an October 2009 
supplemental statement of the case (SSOC).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) held 
that a statement of the case (SOC) or SSOC can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  Id.  There 
is no indication that any notice deficiency reasonably affects 
the outcome of this case.  

The Veteran's service treatment records, VA and private treatment 
records, VA examinations, and a Board hearing transcript have 
been associated with the claims file.  The Board notes 
specifically that the Veteran was afforded VA examinations to 
address his claimed trapezius muscle strain and right ear hearing 
loss.  38 C.F.R. § 3.159(c)(4) (2010).  He was also afforded VA 
examinations to address his increased rating claims.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater 
detail below, the Board finds that the VA examinations obtained 
in this case are adequate.  The Veteran's VA examinations were 
predicated on a review of the claims folder where applicable, and 
the medical records contained therein; contain a description of 
the history of the disability at issue; document and consider the 
Veteran's complaints and symptoms; fully address the relevant 
rating criteria; and contain a discussion of the effects of the 
Veteran's service-connected disabilities on the Veteran's 
occupational and daily activities.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining VA 
examinations or opinions with respect to the issues on appeal 
have been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the 
Veteran with every opportunity to submit evidence and arguments 
in support of his claim, and to respond to VA notices.  The 
Veteran and his representative have not made the Board aware of 
any additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  




B.  Law and Analysis

1. Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Trapezius Muscle Strain

Service treatment records show that the Veteran was in a motor 
vehicle accident in March 1982, where, in pertinent part, he 
complained of shoulder and lumbar spine pain.  The Veteran was 
admitted to the emergency room in September 1993 after a motor 
vehicle accident.  The Veteran had a diagnosis of cervical 
myalgia, and was shown to have some pain and radiation in the 
bilateral posterior shoulder areas.  The Veteran was seen in 
September 2001 with complaints of neck and upper shoulder pain 
following a lifting injury.  He was diagnosed with trapezius 
strain.  A January 2003 report of medical history associated with 
the Veteran's separation examination shows that the Veteran 
reported having daily right and left shoulder pain, to which he 
attributed to a 1983 injury.  He took Vioxx for pain.  

During a March 2006 Board hearing, the Veteran reported that 
during a physical fitness test in service, he heard a loud pop in 
his left arm and fell off a pull-up bar at that time.  He 
reported that he went to sick bay where he was diagnosed as 
having a strain, stretched ligaments, and swelling in the joints.  
He reported that he was put on light duty for three weeks.  He 
reported that he continued to have problems with his shoulder 
during the remainder of his service. 

An August 2009 VA examination included a review of the claims 
file.  The VA examiner noted that service treatment records show 
that in September 2001, the Veteran was seen complaining of neck 
and upper shoulder pain following a lifting injury.  The Veteran 
was diagnosed with a trapezius strain and was given light duty on 
that occasion.  In September 2002, the Veteran complained of 
intermittent neck and back pain and was diagnosed with multilevel 
spinal degenerative disc disease.  A physical examination was 
completed.  The August 2009 VA examiner diagnosed the Veteran 
with chronic cervical strain with bilateral trapezius strain, 
with no evidence of cervical radiculopathy at that time.  The VA 
examiner opined that the Veteran's chronic cervical strain with 
bilateral trapezius strain was at least as likely as not related 
to service.  The VA examiner's rationale was that service 
treatment records documented diagnoses and treatment for this 
problem over time while the Veteran was on active duty, and the 
Veteran mentioned neck difficulties in his retirement 
examination. 

Service treatment records show that the Veteran had multiple 
injuries to the shoulder in service, and that he was diagnosed 
with trapezius strain.  The Veteran also noted continuing 
bilateral shoulder pain at the time of his retirement 
examination.  Finally, a VA examiner found that the Veteran's 
current bilateral trapezius strain was at least as likely as not 
related to service, given the Veteran's diagnoses and treatment 
in service.  In light of the foregoing, the Board finds that 
service connection for bilateral trapezius muscle strain is 
warranted. 


Right Ear Hearing Loss

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).

The Veteran has reported exposure to noise from jet engines and 
the firing of rifles and pistols in service.  Service treatment 
records include several audiological evaluations.

On the authorized audiological evaluation in August 1987, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
5

On the authorized audiological evaluation in February 1991, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
5

On the authorized audiological evaluation in July 1994, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5

On the authorized audiological evaluation in January 1996, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
        -
5
0
0
0

On the authorized audiological evaluation in June 1997, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
10

On the authorized audiological evaluation in October 1998, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5

On the authorized audiological evaluation in January 1999, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
10



On the authorized audiological evaluation in June 2001, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10

On the authorized audiological evaluation in June 2002, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
15

On the authorized audiological evaluation in November 2002, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
10

On the authorized audiological evaluation in January 2003, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
15



On a February 2003 VA audiological evaluation, completed prior to 
the Veteran's separation from service, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
10
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

On an April 2005 VA audiological evaluation, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
10
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

On an October 2009 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
20
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

The Veteran does not currently have right ear hearing loss that 
amounts to a disability for VA purposes under 38 C.F.R. § 3.385 
(2010).  During audiological evaluations completed in February 
2003, April 2005, and October 2009 puretone thresholds were not 
measured at 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies were not measured at 26 
decibels or greater; and speech recognition scores using the 
Maryland CNC Test were not measured at less than 94 percent.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 
1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant 
case, the Veteran does not have a current right ear hearing loss 
disability for VA purposes.  Therefore, service connection for 
right ear hearing loss is not warranted.  

The Board notes that in making this determination, it has 
considered the Veteran's own statements in support of his claim.  
The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Although the Veteran's is competent to report in-service noise 
exposure, and the Board finds that his statements are credible, 
the determinative issue in this case is that the Veteran does not 
have a current right ear hearing loss disability for VA purposes.  
The Veteran as a lay person has not been shown to be capable of 
making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Therefore, he cannot provide a competent 
opinion regarding diagnosis.




2.  Increased Rating 

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or 
CAVC) has also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  Id.  The Board has considered whether staged 
ratings are warranted in this case, and  staged rating have been 
applied where the evidence of record establishes distinct time 
periods where the Veteran's service-connected disabilities result 
in symptoms that would warrant different ratings.

Cervical, Thoracic, and Lumbar Spine

During the pendency of this appeal, VA amended the rating 
schedule for evaluating disabilities of the spine under 38 C.F.R. 
§ 4.71a.  The most recent revisions, codified in Diagnostic Codes 
5235 through 5243, became effective on September 26, 2003.  61 
Fed. Reg. 51,457; 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The new 
criteria include a revision of 38 C.F.R. § 4.71a, to include 
Plate V, Range of Motion of Cervical and Thoracolumbar Spine.  
The Board is required to consider the claim in light of both the 
former and revised schedular rating criteria.  VA's Office of 
General Counsel has determined that the amended rating criteria, 
if favorable to the claim, can be applied only for periods from 
and after the effective date of the regulatory change.  However, 
both the old and the new regulations will be considered for the 
period after the change was made.  See VAOPGCPREC 3-00; 38 
U.S.C.A. § 5110(g) (West 2002).  The old criteria are for 
consideration for the entire appeal period.  

Diagnostic Code 5290, applicable prior to September 26, 2003, 
assigns a 10 percent evaluation for slight limitation of motion 
of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).  A 20 percent evaluation is assigned with moderate 
limitation of motion, and a 30 percent evaluation is assigned 
with severe limitation of motion.  Id.  

Diagnostic Code 5291, applicable prior to September 26, 2003, 
assigns a noncompensable evaluation for slight limitation of 
motion of the dorsal spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5291 (2002).  A maximum 10 percent evaluation is assigned with 
moderate or severe limitation of motion.  Id.  

Diagnostic Code 5292, applicable prior to September 26, 2003, 
assigns a 10 percent evaluation for slight limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 20 
percent evaluation is assigned with moderate limitation of 
motion, and a 40 percent evaluation is assigned with severe 
limitation of motion.  Id.  

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule. Rather than 
applying a mechanical formula, VA must evaluate all evidence, to 
the end that decisions will be equitable and just.  38 C.F.R. § 
4.6.  Although the use of similar terminology by medical 
professionals should be considered, is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5293, evaluates intervertebral disc syndrome 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations for chronic orthopedic and neurologic manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, as amended by 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).  A 20 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  Id.

An incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. at 
Note (1).  "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Id.  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code or 
codes.  Id.  Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id. at Note (2).  If intervertebral 
disc syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  Id. at Note (3).

Diagnostic Code 5295, applicable prior to September 26, 2003, 
assigns a 10 percent evaluation for lumbosacral strain with 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  A 20 percent evaluation is assigned for 
lumbosacral strain with muscle spasm on extreme forward bending 
and loss of lateral spine motion, unilaterally in the standing 
position.  Id.  A maximum 40 percent evaluation is assigned for 
severe lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Id.

The revised schedular criteria for the rating of spine 
disabilities, effective from September 26, 2003, evaluates 
degenerative arthritis of the spine based on limitation of motion 
under the General Rating Formula for Disease and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, 5242 (2010); 
See also Diagnostic Code 5003.  Under the General Rating Formula, 
a 20 percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, a combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent 
evaluation is assigned for forward flexion of the cervical spine 
at 15 degrees or less; or favorable ankylosis of the entire 
cervical spine.  Id.  A 40 percent evaluation is assigned for 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine at 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees and normal extension is from 0 
to 45 degrees; normal left and right lateral flexion is from 0 to 
45 degrees and normal left and right lateral rotation is from 0 
to 80 degrees.  Id. at Note 2; see also Plate V.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The combined 
range of motion range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  Id.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Under the Diagnostic Code 5243, effective September 26, 2003, a 
10 percent evaluation is assigned with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months; a 20 percent evaluation is 
assigned with incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 months; 
a 40 percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2010).

For purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. at 
Note (1).  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  Id. at Note (2).

In evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to 
pain, supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2010).  Weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disuse are relevant factors in regard to joint disability.  38 
C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, 
due to a healed injury, are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

Pyramiding, that is the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided when evaluating a veteran's service-
connected disability.  38 C.F.R. § 4.14 (2010).  However, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several evaluations under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).

The Veteran is currently in receipt of separate 10 percent 
ratings for his service-connected cervical, thoracic, and lumbar 
spine disabilities.

An August 2004 private MRI of the lumbar spine shows that the 
Veteran had a diagnosis L4-L5 and L5-S1 disc desiccations most 
severe at L5-S1 where there was disc bulge as well as posterior 
right paracentral disc herniation and subsequent nerve root 
compression.   

An April 2005 VA examination report shows that the Veteran had no 
history of surgery to the back, epidural injections, physical 
therapy, or use of assistive devices.  He took Tylenol for pain.  
Pain in the neck radiated to either the head or it remained in 
the neck.  The Veteran's low back pain radiated to the right leg 
posteriorly.  There was no change in range of motion following 
repetitive use, and no history of intervertebral disc syndrome in 
the past 12 months.  The Veteran reported that he was in pain all 
of the time but he had exacerbations and remissions.  Range of 
motion testing was completed.  The Veteran had 10 degrees flexion 
in the cervical spine without pain and 15 degrees flexion with 
pain.  He had 20 degrees extension in the cervical spine without 
pain and 25 degrees extension with pain.  He had 20 degrees 
lateral flexion, bilaterally, without pain, and 25 degrees 
lateral flexion, bilaterally, with pain.  The Veteran had 35 
degrees flexion in the lumbar spine without pain and 40 degrees 
flexion with pain.  He had 15 degrees extension in the lumbar 
spine without pain and 20 degrees extension with pain.  He had 15 
degrees lateral flexion in the lumbar spine, bilaterally, without 
pain, and 20 degrees lateral flexion, bilaterally, with pain.  
The Veteran had no motor weakness.  Gait was appropriate.  
Achilles reflexes were absent, as well as deep tendon reflexes in 
the upper extremities.  The sensory examination revealed a distal 
sensory loss in a glove and stocking pattern.  The Veteran was 
diagnosed with a herniated disc at L5-S1.  The VA examiner stated 
that there was no evidence of neurological dysfunction in 
relation to the cervical spine.  The Veteran was also diagnosed 
with peripheral neuropathy of unknown etiology. 

A separate neurological examination completed in April 2005 shows 
that the Veteran had normal mentation and gait, normal cranial 
nerves, and normal strength and coordination.  He had absent 
Achilles reflexes in either side.  He also had distal sensory 
loss in a glove or stocking type pattern most compatible with a 
peripheral neuropathy.  The Veteran was diagnosed with peripheral 
neuropathy of unknown origin involving all four extremities.  The 
degree of peripheral neuropathy was noted to be mild.

Private treatment records dated from 2005 to 2008 show that the 
Veteran was treated with epidurals for chronic back pain.  

A May 2005 private treatment note shows that the Veteran had 
complaints of numbness in the leg, especially in the right foot.  
The private physician noted that the Veteran was told by VA that 
he had neuropathy.  He stated that he did not know if this was 
separate or related to the Veteran's herniated disc.  

A July 2005 private evaluation shows that the Veteran reported 
numbness and pain in his legs in addition to back pain.  An 
August 2004 MRI showed a loss of signal in L4-5 with posterior 
bulging ruptured disc.  He had some loss of signal at L5-S1.  The 
axial view showed central bulging rupture at L5-S1 and pressure 
on the nerve root to the right.  A physical examination revealed 
a good range of rotation in the shoulder and neck without 
limitation.  The Veteran had 30 degrees forward flexion and 15 
degrees extension in the back.  Motor, sensory, and reflexes were 
symmetrical.  The Veteran was diagnosed with chronic neck and 
back syndrome from a degenerative disc.  

During a March 2006 Board hearing, the Veteran reported having 
constant tingling and numbness in the legs and feet.  He reported 
having muscle spasms in the back four or five times a month.  

During an August 12, 2009 VA examination, the Veteran reported 
daily back pain which radiated to both legs below the knee.  He 
could walk a mile on level ground under normal circumstances, and 
in the past 12 months, he had not suffered any incapacitating 
episodes of low back pain.  The Veteran had never had surgery on 
his back.  He received his medical care from the VA and from his 
private doctor.   The Veteran was employed by the United States 
Postal Service.  He felt that his low back disability did not 
significantly limit him at work, but in his daily living, he had 
curtailed weight lifting.  He had flare-ups which were 
unpredictable in nature.  These were characterized by increased 
pain and decreased activity.  He used a back brace.  The Veteran 
had 65 degrees flexion and 25 degrees extension.  He had 25 
degrees lateral flexion bilaterally and 30 degrees rotation 
bilaterally.  Motion was accompanied by end-of-range pain, but 
was not additionally limited following repetitive use on 
examination.  The Veteran was tender over the mid lumbar spine 
and paraspinal muscles bilaterally.  Motor strength appeared 
normal at both knees.  The VA examiner stated that sensation was 
decreased over the right foot, according to the Veteran.  Knee 
jerks were 1+ and equal and ankle jerks were trace bilaterally.  
The Veteran's lumbosacral spine series was performed on the day 
of examination and was read as normal.  The Veteran was diagnosed 
with chronic lumbar strain with some clinical evidence of a 
bilateral lumbar radiculopathy.

The Veteran reported that he had neck pain daily which radiated 
to both shoulders and upper arms.  He had not suffered any 
incapacitating episodes of neck pain.  The Veteran noted that an 
MRI done by his private doctor confirmed the presence of 
degenerative disk disease in his neck.  The Veteran did not feel 
that his neck problems limited him significantly at work, but in 
his daily living, he had curtailed yard work.  He experienced 
flare-ups characterized by pain, headaches and stiffness.  He did 
not use any type of brace on his neck.  The Veteran had 35 
degrees flexion in the cervical spine, 50 degrees extension, 70 
degrees rotation bilaterally, and 40 degrees rotation 
bilaterally.  Motion appeared to be accompanied by end-of-range 
pain, but was not additionally limited following repetitive use 
on examination.  The Veteran was tender over the mid-cervical 
spine and the paraspinal musculature and trapezius muscles 
bilaterally.  Motor strength and sensory function appeared normal 
in both upper extremities.  Biceps jerks were 1+ and equal and 
triceps jerks were symmetrically absent.  A prior December 2002 
cervical spine series was read as normal.  The Veteran was 
diagnosed with chronic cervical strain with bilateral trapezius 
strain with no evidence at that time of cervical radiculopathy.  

Prior to and from September 26, 2003

Prior to and from September 26, 2003, the Board finds that the 
Veteran exhibits moderate limitation of motion in the cervical 
spine such that a higher 20 percent evaluation is warranted under 
Diagnostic Code 5290.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).  At the time of an April 2005 VA examination, the Veteran 
had 15 degrees flexion in the cervical spine with pain at 10 
degrees.  He had 25 degrees extension in the cervical spine with 
pain at 20 degrees.  A July 2005 private evaluation shows that 
the Veteran had a good range of rotation in the shoulder and neck 
without limitation.  At the time of an August 2009 VA 
examination, the Veteran had 35 degrees flexion in the cervical 
spine and 50 degrees extension with pain at the end of range of 
motion.  The Board notes that the record does not demonstrate a 
severe degree of limitation of motion in the cervical spine to 
warrant a higher 30 percent rating under Diagnostic Code 5290.

The Veteran is currently in receipt of a 10 percent evaluation 
for limitation of motion of the thoracic spine.  A 10 percent 
evaluation is the maximum evaluation assignable under Diagnostic 
Code 5291 for limitation of the dorsal spine.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5291 (2002).  Therefore, prior to and from 
September 26, 2003, the Board finds that an evaluation in excess 
of 10 percent is not available under Diagnostic Code 5291.   

Prior to and from September 26, 2003, the Veteran is shown to 
have moderate limitation of motion of the lumbar spine such as to 
warrant a higher 20 percent evaluation under Diagnostic Code 
5292.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).   At the 
time of an April 2005 VA examination, the Veteran had 35 degrees 
flexion and 15 degrees extension in the lumbar spine without 
pain.  He had 15 degrees lateral flexion, bilaterally.   A July 
2005 private evaluation shows that the Veteran had 30 degrees 
forward flexion and 15 degrees extension in the back.  An August 
2009 VA examination reflects 65 degrees flexion and 25 degrees 
extension in the lumbar spine.  He had 25 degrees lateral flexion 
bilaterally and 30 degrees rotation bilaterally.  Motion was 
accompanied by end-of-range pain, but was not additionally 
limited following repetitive use on examination.  The Board finds 
that prior to and from September 23, 2003, the Veteran is not 
shown by medical evidence to have more than moderate limitation 
of motion in the lumbar spine under Diagnostic Code 5292.

The Board has also considered whether a higher rating would be 
warranted under Diagnostic Code 5295 for lumbosacral strain.  
Although the Veteran has been diagnosed by an August 2009 VA 
examiner as having chronic lumbar strain, prior to and from 
September 26, 2003, the Veteran is not shown to have severe 
lumbosacral strain with listing of whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion to warrant a 40 percent evaluation under Diagnostic Code 
5295.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  
Although the Veteran reported having back spasms occurring four 
or five times a month at the time of a March 2006 Board hearing, 
VA examinations dated in April 2005 and August 2009 do not 
reflect that the other criteria for a 40 percent rating under 
muscle spasm in the lumbosacral spine with extreme forward 
bending with loss of lateral spine motion.  The Veteran had 15 
degrees lateral flexion, bilaterally in April 2005, and 25 
degrees lateral flexion bilaterally in August 2009.     

From September 26, 2003

From September 26, 2003, the Veteran's back disability may be 
rated under the revised schedular criteria for the rating of 
spine disabilities.  The schedular criteria for the rating of 
spine disabilities evaluate degenerative arthritis based on 
limitation of motion under the General Rating Formula for Disease 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 and 5242 (2010).

The Board has granted an increased 20 percent evaluation for the 
Veteran's service-connected cervical spine disability under 
Diagnostic Code 5292.   Under the General Rating Formula for 
Disease and Injuries of the Spine, a higher 30 percent evaluation 
may be assigned for forward flexion of the cervical spine at 15 
degrees or less; or favorable ankylosis of the entire cervical 
spine.  Although an April 2005 VA examination shows that the 
Veteran had 15 degrees forward flexion in the cervical spine, 
with painful motion noted at 10 degrees; the Board finds it 
probative that an earlier December 2002 VA examination of the 
spine, prior to the appeal period in this case, revealed 55 
degrees forward flexion.  The Veteran had 30 degrees forward 
bending at the time of a July 2005 private evaluation completed 
shortly after his April 2005 VA examination.  He had increased 
range of motion in the cervical spine at his most recent August 
2009 VA examination, with 35 degrees flexion in the cervical 
spine.  The Veteran was noted to have pain at the end of range of 
motion, at 35 degrees flexion.  The Board finds that from 
September 26, 2003, an evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5237, where forward flexion of 
the cervical spine is not shown to be at 15 degrees or less; and 
the Veteran is not shown to have favorable ankylosis of the 
entire cervical spine.  Although the Veteran was noted to have 
forward flexion limited to 15 degrees at the time of his April 
2005 VA examination with additional painful motion, he had 
greater range of motion at later VA and private evaluations, and 
at the time of a prior December 2002 VA examination, indicating 
that the April 2005 assessment was not representative of the 
Veteran's overall disability picture over time.  In making this 
determination, the Board has considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. 38 C.F.R. §§ 
4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

The Veteran is currently in receipt of a 10 percent evaluation 
for his service-connected thoracic spine disability, and the 
Board has granted a separate 20 percent rating for his service-
connected lumbar spine disability.   The General Rating Formula 
for Disease and Injuries of the Spine does not provide separate 
ratings for disabilities of the thoracic spine and lumbar spine, 
but instead, the rating criteria provides ratings based on 
limitation of motion in the thoracolumbar spine as a whole.  
Thus, the Board has considered whether the Veteran would be 
entitled to a higher rating based on his thoracic-lumbar spine 
disability under Diagnostic Code 5242, versus the 10 percent 
rating assigned the Veteran's thoracic spine disability and the 
separate 20 percent rating assigned the Veteran's lumbar spine 
disability under previously assigned under Diagnostic Codes 5291 
and 5292, respectively.  Under the General Rating Formula, 
applicable from September 26, 2003, a 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, a combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A higher 40 percent 
evaluation is assigned for forward flexion of the thoracolumbar 
spine at 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

An April 2005 VA examination indicates that the Veteran had 35 
degrees flexion and 15 degrees extension in the thoracolumbar 
spine without pain.  The Veteran had 15 degrees lateral flexion, 
bilaterally, without pain.   A July 2005 private evaluation 
indicates that the Veteran had 30 degrees forward flexion and 15 
degrees extension in the thoracolumbar spine.  At the time of the 
Veteran's most recent August 2009 VA examination, he had greater 
range of motion in the thoracolumbar spine, with 65 degrees 
flexion and 25 degrees extension.  He had 25 degrees lateral 
flexion bilaterally and 30 degrees rotation bilaterally.  Motion 
was accompanied by end-of-range pain, but was not additionally 
limited following repetitive use on examination.  From September 
26, 2003, the Board finds that the Veteran's overall thoracic-
lumbar spine disability more closely resembles a 20 percent 
rating under Diagnostic Code 5242, where the majority of range of 
motion testing reflects flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.  
Although the Veteran had one private evaluation in July 2005 
indicating that he had 30 degrees forward flexion in the 
thoracolumbar spine, a VA examination completed just a few months 
prior and the Veteran's most recent VA examination indicates a 
greater degree of forward flexion.  Therefore, the Board finds 
that the evidence, overall, does not show that the Veteran has 
forward flexion of the thoracolumbar spine at 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine to 
warrant a higher 40 percent evaluation under Diagnostic Code 5242 
even with consideration of pain on range of motion testing.  See 
38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  In any event, the Board notes that a 20 percent 
rating under Diagnostic Code 5242 is less than the combined 10 
percent and 20 percent ratings currently assigned the Veteran's 
thoracolumbar spine disabilities under Diagnostic Codes 5291 and 
5292.  See 38 C.F.R. § 4.25 (2010).  

The General Rating Formula for Diseases and Injuries of the Spine 
allows for separate evaluations for chronic orthopedic and 
neurologic manifestations.  See 38 C.F.R. § 4.71a Note (1).  As 
the Board will discuss in greater detail below, from August 12, 
2009, medical evidence indicates that the Veteran has been seen 
for radicular symptoms and neuralgia in the right and left lower 
extremities attributable to service-connected disability.  Prior 
to that time, the medical evidence as outlined above indicates 
the presence of peripheral neuropathy of the Veteran's four 
extremities due to unknown etiology.  Thus, a separate evaluation 
is warranted for neurological manifestations in the right and 
left lower extremities.  See 38 C.F.R. § 4.124a, 8526, 8626, and 
8726 (2009).

The Board has also considered whether a higher evaluation is 
warranted under Diagnostic Codes 5293 (applicable prior to and 
from September 2002), or 5243 (applicable from September 26, 
2003) which contemplate ratings for intervertebral disc syndrome 
based on incapacitating episodes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 and 5243.  The Veteran is not shown to 
warrant a higher evaluation under either Diagnostic Code 5293 or 
5243 for intervertebral disc syndrome.  The Board has considered 
whether the Veteran's service-connected cervical, thoracic, or 
lumbar spine disabilities have resulted pronounced IVDS or in 
incapacitating episodes and the duration of any such episodes as 
described under Diagnostic Code 5243.  The Veteran is not shown 
to have intervertebral disc syndrome in the cervical, thoracic, 
or lumbar spine, characterized by incapacitating episodes at any 
time during the course of the appeal.  An April 2005 VA 
examination shows that the Veteran had no history of 
intervertebral disc syndrome in the past 12 months.  Similarly, 
an August 2009 VA examiner found that the Veteran had not 
suffered any incapacitating episodes of low back pain over the 
past 12 months, and the VA examiner also found that the Veteran 
had not suffered any incapacitating episodes of neck pain.  There 
is no indication from the Veteran's VA or private treatment 
records that the Veteran had periods of acute signs of symptoms 
due to intervertebral disc syndrome that required bed rest 
prescribed by a physician.  The Board finds, therefore, that a 
higher evaluation not warranted under either the former or 
revised version of Diagnostic Code 5293 or under Diagnostic Code 
5243.

Left and Right Lower Extremity Radiculopathy/Neuritis

Diagnostic Codes 8520 - 8730 address ratings for paralysis of the 
peripheral nerves affecting the lower extremities, neuritis, and 
neuralgia. 38 C.F.R. § 4.124a, Diagnostic Codes 8520 - 8730 
(2010).  

Diagnostic Codes 8520, 8620, and 8720 provide ratings for 
paralysis, neuritis, and neuralgia of the sciatic nerve. 38 
C.F.R. § 4.124a. Neuritis and neuralgia are rated as incomplete 
paralysis.  Disability ratings of 10, 20, and 40 are warranted, 
respectively, for mild, moderate, moderately severe incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2010).  A disability rating of 60 percent is warranted 
for severe incomplete paralysis with marked muscle atrophy.  Id.  
An 80 percent rating is warranted with complete paralysis of the 
sciatic nerve.  Id.

The Board notes that in rating diseases of the peripheral nerves, 
the term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a. When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id.

The Board finds that from August 12, 2009, separate 10 percent 
evaluations are warranted for neurological impairment of the 
right and left lower extremities as due to lumbar radiculopathy.  
See 38 C.F.R. § 4.124a, Diagnostic Codes 8520.

The Board finds that the Veteran's neurological impairment of the 
right and left lower extremities is shown to be mild in degree, 
characterized by radiating pain, and decreased sensation and 
reflex in the lower extremities.  An August 12, 2009 VA 
examination shows that the Veteran had clinical evidence of a 
bilateral lumbar radiculopathy.  Neurological testing completed 
during the August 2009 VA examination shows that motor strength 
appeared normal at both knees.  Sensation was decreased over the 
right foot according to the Veteran.  Knee jerks were somewhat 
diminished and equal and ankle jerks were trace bilaterally.  The 
Veteran was diagnosed with chronic lumbar strain with some 
clinical evidence of a bilateral lumbar radiculopathy.  The 
Veteran's bilateral lumbar radiculopathy is not shown to be 
moderate in degree to warrant a higher 20 percent evaluation.  
The Board notes that during the Veteran's August 2009 VA 
examination, the VA examiner noted that the Veteran had no 
evidence at that time of cervical radiculopathy.  

The earliest indication of lumbar radiculopathy was the August 
12, 2009 VA examination.  The Veteran was not shown prior to that 
time, to have diagnosed radiculopathy secondary to his service-
connected lumbar, thoracic, or cervical spine disabilities.  In 
that regard, during an April 2005 VA examination, neurological 
testing was completed.   The Veteran had normal strength and 
coordination.  Although he had absent Achilles reflexes and 
distal sensory loss in a glove or stocking pattern, this was 
found to be most compatible with a diagnosis of peripheral 
neuropathy.  The Veteran was diagnosed with peripheral neuropathy 
of unknown etiology at that time.  The Veteran's private 
physician stated in a May 2005 treatment report, that he did not 
know if the Veteran's complaints of numbness in the legs were 
separate or related to his herniated disc.  Therefore, the Board 
finds that prior to August 12, 2009, separate ratings are not 
warranted for neurological manifestations in the right and left 
lower extremities
 
In reaching the above conclusions, the Board has not overlooked 
the Veteran's statements with regard to the severity of his 
claimed cervical, thoracic, and lumbar spine disabilities and 
neurological findings associated with such.  In this regard, the 
Veteran is competent to report on factual matters of which he had 
firsthand knowledge, e.g., experiencing fatigue, and pain; and 
the Board finds that the Veteran's reports have been credible.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, while the Board may consider the Veteran's subjective 
statements regarding the severity of the disabilities in 
question, the Board notes that with respect to the Rating 
Schedule, the criteria set forth therein generally require 
medical expertise which the Veteran has not been shown to have 
where these types of findings are not readily observable by a lay 
person.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, the Board finds that the objective medical findings 
and opinions provided by the experts at the Veteran's VA 
examinations should be accorded greater probative weight.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches. . . . the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator.")

Right and Left Knee Degenerative Joint Disease with 
Patellofemoral Pain Syndrome

Arthritis due to trauma is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  Degenerative 
arthritis is rated based on limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  However, when the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Id.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  In the absence of limitation of motion, a 10 
percent evaluation is assigned with x-ray evidence of involvement 
of two or more major joints; a 20 percent rating is assigned with 
x- ray evidence of involvement of two or more major joints with 
occasional incapacitating exacerbations.  Id.  Limitation of 
motion for the knee in this case may be rated under Diagnostic 
Codes 5256-5261.  See 38 C.F.R. § 4.71a (2010).

Ankylosis of the knee is evaluated under Diagnostic Code 5256.  
38 C.F.R. § 4.71a (2010).  A 60 percent evaluation is assigned 
for extremely unfavorable ankylosis of the knee, in flexion at an 
angle of 45 degrees or more; a 50 percent evaluation is assigned 
for flexion between 20 and 45 degrees; a 40 percent evaluation is 
assigned for flexion between 10 and 20 degrees; and a 30 percent 
evaluation is assigned for a favorable angle in full extension, 
or in slight flexion between 0 and 10 degrees.  Id.

Other impairment of the knee is assigned a 30 percent evaluation 
for severe recurrent subluxation or lateral instability; a 20 
percent evaluation for moderate recurrent subluxation or lateral 
instability; and a 10 percent evaluation for slight recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2010).

A 20 percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and effusion 
into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).

A 10 percent evaluation is assigned for removal of semilunar 
cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2010).

Under Diagnostic Code 5260, limitation of flexion of the leg 
warrants a 30 percent evaluation where flexion is limited to 15 
percent; a 20 percent evaluation where flexion is limited to 30 
degrees; a 10 percent evaluation where flexion is limited to 45 
degrees; and a 0 percent evaluation where flexion is limited to 
60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Limitation of extension of the leg warrants a 50 percent rating 
where extension is limited to 45 degrees; a 40 percent rating 
where extension is limited to 30 degrees; a 30 percent rating 
where extension is limited to 20 degrees; a 20 percent rating 
where extension is limited to 15 degrees; a 10 percent rating 
where extension is limited to 10 degrees; and a 0 percent rating 
where extension is limited to 5 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2010).

VA's Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate disability 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  However, pyramiding, that is the evaluation of the 
same disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when evaluating a 
Veteran's service-connected disability.  38 C.F.R. § 4.14 (2010).  
VA's General Counsel stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997). 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a 
veteran has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  In addition, the General 
Counsel considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic Code 
5259 did not involve limitation of motion.  Given the findings of 
osteoarthritis, the General Counsel stated that the availability 
of a separate evaluation under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful motion 
may add to the actual limitation of motion so as to warrant a 
rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, but 
that the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 
must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 and Diagnostic 
Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 
(September 17, 2004).  Specifically, where a veteran has both a 
limitation of flexion and a limitation of extension of the same 
leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.

In evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to 
pain, supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2010).  Pain on movement, swelling, deformity, or atrophy 
of disuse are relevant factors in regard to joint disability.  38 
C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, 
due to a healed injury, are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

An April 2005 VA examination shows that the Veteran denied having 
surgery, injections, or physical therapy for treatment of his 
knees.  He took Tylenol for pain.  He stated that his bilateral 
knee pain was constant and throbbing.  The Veteran had anterior 
tenderness to palpation was well as burning pain in the posterior 
knees.  He reported stiffness with any inactivity greater than 
one hour.  He reported a subjective feeling of swelling in the 
knees but did not notice any objective swelling.  He reported 
knee instability that was periodic in nature.  He denied locking 
in the knees.  The Veteran reported flare-ups of pain occurring 
four times a month with increased pain with specific movements.  
The Veteran was employed as a warehouse supervisor at the time of 
the examination and reported that his knees affected his usual 
occupation in that he had increased pain and stiffness with 
prolonged weight bearing or inactivity.  Range of motion testing 
of the knees was not completed at the time of the examination.  
Bilateral knee x-rays from December 2002 were reviewed and 
revealed minimal degenerative change in all three joint 
compartments in both knees.   The Veteran was diagnosed with 
degenerative arthritis of the bilateral knees.  

During a March 2006 Board hearing, the Veteran reported swelling 
in the knees and constant knee pain.  He reported that his knees 
affected his job in that he had trouble bending at the knees.  He 
also reported instability in the knees. 

An August 2009 VA examination shows that the Veteran continued to 
have daily pain in both knees.  The knees did not lock, but felt 
unstable and the Veteran had periodic swelling in the knees.  The 
Veteran had not had surgery on the knees.  The Veteran felt that 
his knees were painful during work activities but he simply 
worked through the pain.  He experienced flare-ups which were 
weather and activity related.  This curtailed his ability to 
climb stairs.  The Veteran did not use any type of brace or 
device.  An examination of the knees showed a mild degree of bony 
swelling bilaterally.  Both knees had similar physical findings 
with mid pain on patellar compression.  Extension of both knees 
was normal with 0 degrees extension and 130 degrees flexion 
bilaterally.  Motion was accompanied by end-of-range pain but was 
not additionally limited following repetitive use on examination.  
Both knees were stable to Lachman and drawer testing.  Both knees 
showed laxity on varus and valgus stress testing.  Both knees 
were diffusely tender and both knees showed crepitus.  McMurray's 
test was normal bilaterally.  The Veteran was diagnosed with 
degenerative joint disease with ligamentous laxity of both knees. 

Medical evidence shows that the Veteran's right and left knee 
disabilities are characterized by daily pain, swelling, end-of-
range pain with range of motion testing, and laxity in the knees. 

In the present case, VA examinations show that the Veteran had 
extension to 0 degrees in both knees.  The Veteran had 130 
degrees flexion in the right and left knees.  The Veteran had 
pain at the end of range of motion testing, but did not have 
additional limitation of motion due to pain.  An August 2009 VA 
examiner indicated that range of motion was not additionally 
limited as a result of pain, following repetitive use.  
Therefore, an evaluation in excess of 10 percent is not warranted 
under Diagnostic Codes 5260 or 5261 for the Veteran's right knee 
or left knee degenerative joint disease, patellofemoral pain 
syndrome.  Even with consideration of pain, the Veteran did not 
exhibit flexion limited to 45 degrees or extension limited to 10 
degrees in either the right or left knee to warrant a 10 percent 
evaluation under Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 and 5261 (2010).  

Diagnostic Code 5003 provides that when the limitation of motion 
of the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003; see also 38 C.F.R. § 4.59 (2010).  The 
Board finds, therefore, that the Veteran was appropriately 
assigned a separate 10 percent evaluation for each knee for based 
on degenerative arthritis with limitation of motion that is 
otherwise non-compensable.  Functional loss due to pain has been 
considered in assigning the Veteran's 10 percent ratings under 
Diagnostic Code 5010.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).

The Board has considered whether separate or higher evaluations 
are available under other potentially applicable provisions of 
the diagnostic code.

The Veteran is not shown to have ankylosis of either knee to 
warrant an evaluation under Diagnostic Code 5256.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2010).

The Board finds that a separate 10 percent evaluation is 
warranted for each knee under Diagnostic Code 5257 for recurrent 
subluxation or lateral instability shown at the time of the 
Veteran's August 2009 VA examination.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2010).  Although testing for subluxation or 
lateral instability was not completed at the time of the 
Veteran's April 2005 VA examination, the Veteran had subjective 
complaints of instability and continued to have complaints 
related to instability at the time of his March 2009 Board 
hearing.  During the Veteran's August 2009 VA examination, both 
knees showed laxity on varus and valgus stress testing, 
indicating lateral instability on examination, and the Veteran 
was diagnosed with ligamentous laxity of both knees.  As such, 
the Board finds that separate 10 percent evaluations are 
warranted under Diagnostic Code 5257 for right knee and left knee 
lateral instability. 

The RO assigned the Veteran's initial 10 percent ratings for 
right and left knee patellofemoral pain syndrome by analogy under 
Diagnostic Code 5258-5010.  The Board finds that the assigned 
ratings above, under Diagnostic Codes 5010 and 5257 are more 
appropriate in this case.  In that regard, the Veteran is not 
shown to have removal of semilunar cartilage or dislocated 
semilunar cartilage, to warrant an evaluation under Diagnostic 
Codes 5258 or 5259.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258 
and 5259 (2010).  There is no indication that the Veteran has had 
removal of semilunar cartilage or dislocated semilunar cartilage 
in the right or left knee. VA examinations indicate that the 
Veteran has not had surgery on either knee, and there was no 
indication of removal of semilunar or dislocated semilunar 
cartilage on x-rays. 

The Board notes, in reaching the above conclusions, that it has 
not overlooked the Veteran's statements with regard to the 
severity of his claimed right and left knee disabilities.  In 
this regard, the Veteran is competent to report on factual 
matters of which he had firsthand knowledge; and as the Board 
finds that the Veteran's reports have been credible, his reports 
with respect to his symptomatology have been considered.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board 
notes that with respect to the Rating Schedule, where the 
criteria set forth require medical expertise, which the Veteran 
has not been shown to have, the Board has accorded greater 
probative weight to medical findings provided by medical experts 
during the Veteran's VA examinations.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) ("[t]he probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches. . . 
. the credibility and weight to be attached to these opinions 
[are] within the province of the adjudicator.")

Status Post Septoplasty

The Veteran has been assigned a non-compensable evaluation under 
Diagnostic Code 6502 (deviation of the nasal septum, traumatic 
only).  A maximum 10 percent evaluation is assigned with 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic 
Code 6502 (2010).

A February 2003 Naval Hospital record shows that the Veteran was 
seen with nasal airway obstruction, status post nasal fracture.  
He had a severely deviated nasal septum and inferior turbinate 
hypertrophy.   The Veteran underwent a septoplasty and bilateral 
inferior turbinate submucus resection.  Post-operative notes show 
that the Veteran's septum appeared to be midline, and inferior 
turbinates shrunk nicely.  The Veteran was assessed as doing 
well.  The Veteran had a somnoplasty in April 2003.  An April 
2003 follow-up report for his somnoplasty and septoplasty shows 
that the Veteran was doing well with nose breathing.

A July 2009 VA examination shows that the Veteran had a history 
of problems with nasal breathing, particularly with snoring and 
sleep apnea.  He underwent a nasal septal reconstruction in 2003.  
Since that time, he reported that his breathing was better, but 
he continued to use a CPAP.  He felt that the drying was causing 
some problems with the CPAP.  The Veteran was not on medication 
for his nose and was able to sleep on either side.   A physical 
examination shows that the external nose was normal.  The 
vestibule was normal. The septum was midline.  Turbinates, 
meatus, and floor of the nose were normal.  Internal nasal mucosa 
showed significant drying from the CPAP.  The VA examiner found 
no current evidence of deviation of the nasal septum.  The 
Veteran was a chronic CPAP user with drying of the internal nasal 
mucosa producing difficulty with breathing through the nose. 

Medical evidence of record shows that the Veteran's previous 
deviated nasal septum was corrected in February 2003.  His 
currently service-connected status-post septoplasty is not shown 
to result in any nasal airway obstruction.  The nose was normal 
on examination, and the septum was midline. Absent any current 
evidence of a deviation of the nasal septum with obstruction, the 
Board finds that a compensable evaluation is not warranted under 
Diagnostic Code 6502.

In reaching the above conclusions, the Board has not overlooked 
the Veteran's statements with regard to the severity of his 
claimed disability.  In this regard, the Veteran is competent to 
report on factual matters of which he had firsthand knowledge; 
and as the Board finds that the Veteran's reports have been 
credible, his reports with respect to his symptomatology have 
been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  The Board notes that with respect to the Rating 
Schedule, the criteria set forth above require medical expertise 
as these types of findings are not readily observable by a lay 
person.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board has, therefore, accorded greater probative weight to 
medical findings provided during the Veteran's VA examination.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches. . . . the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator.")

Migraines

The Veteran is currently in receipt of a noncompensable 
evaluation for migraines under Diagnostic Code 8100.  A 10 
percent evaluation is assigned for migraines with characteristic 
prostrating attacks averaging one in two months over the last 
several months. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  
A 0 percent evaluation is assigned with less frequent attacks.  
Id.  A 30 percent evaluation is assigned for migraines with 
characteristic prostrating attacks occurring on average of once a 
month over the last several months. Id.  A 50 percent evaluation 
is assigned for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.  Id.

Private treatment records dated from 2005 to 2008 show that the 
Veteran's migraine headaches were stable or well controlled on 
medication.  The Veteran was taking Relpax and Inderal for 
treatment of his migraines.  A March 2007 private treatment 
report shows that the Veteran had migraine headaches that started 
in the cervical region and radiated to the top of the head.  
Lately he had been having very frequent migraines, three to four 
a month.  This was noted to be unusual for him.  The Veteran took 
Relpax with good results. 

An August 2009 VA examination shows that the Veteran's claims 
folder was reviewed.  The Veteran began having headaches 
subsequent to two neck injuries in service.  His headaches were 
described as an intense pressure in the back of the neck 
radiating up over his skull and behind the eyes.  There were no 
accompanying symptoms with the headache.  The Veteran had been 
taking Inderal on a regular basis and stated that if he missed a 
dose, his headache was more severe and he developed nausea.  He 
reported having daily headaches.  The Veteran worked full time as 
a postal clerk and had been able to do his work.  For 
breakthrough headaches, he used Tylenol.  A physical examination 
was completed.  The Veteran was diagnosed with chronic daily 
headache.  The VA examiner stated that this did not appear to be 
a typical migraine, but rather a chronic daily headache 
associated with the Veteran's previous whiplash injury.  

During a March 2006 Board hearing, the Veteran reported taking 
Inderal every day to prevent migraines, but he reported that he 
still had flare-ups and sometimes they occurred three days at a 
time.  The Veteran took Zomig for flare-ups, and reported that it 
took a couple hours for the headache to subside.  He reported 
that thereafter, he would try to work though his headaches.  The 
Veteran reported having 10 to 12 headaches in the past month, but 
reported that he had not lost any work due to his headaches.  

The Board notes that the Veteran is competent to report on 
factual matters of which he had firsthand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Veteran is competent to describe the frequency and severity of 
his headaches; and the Board finds that the Veteran's reports 
have been credible.  The Board, however, also finds that the 
objective medical evidence provided during the Veteran's 
treatment and during VA examinations should be accorded greater 
probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) ("[t]he probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches. . . 
. the credibility and weight to be attached to these opinions 
[are] within the province of the adjudicator.")

Medical evidence of records shows that the Veteran has chronic 
daily headaches.  The record shows that the Veteran's migraines 
are well controlled with prescription medication, though he 
reported in March 2006 that he had breakthrough headaches 
occurring 10 to 12 times a month, which he was able to work 
though with medication management.  A March 2007 private 
treatment report also noted more frequent migraines occurring 
three to four times a month, which was not usual for the Veteran.  
The Board finds that the Veteran's overall disability picture, 
characterized by daily headaches, and less frequent migraines 
with characteristic prostrating attacks, most closely resembles a 
30 percent evaluation under Diagnostic Code 8100.
   
While the Veteran has received treatment for his migraine 
including prescription medication, the competent medical evidence 
does not show that his headaches have resulted in very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability as described for a 50 percent evaluation.  
Evidence of record shows that the Veteran has headaches resulting 
in completely prostrating and prolonged attacks which occurred 
three or four times in March 2007, but it appears, from the 
Veteran's treatment records, that migraines typically occurred 
less frequently.  The Veteran has less severe headaches occurring 
daily.  The Board finds that this more closely approximates the 
criteria described for a 30 percent rating.  The Veteran is able 
to maintain his work as a postal clerk and was able to treat 
breakthrough headaches for Tylenol.  These migraines are not 
shown to be productive of severe economic adaptability.  In light 
of the foregoing, the Board concludes that the criteria for a 30 
percent evaluation, but no more, have been met for the Veteran's 
service-connected migraines.   

Left Ear Hearing Loss

The Rating Schedule provides rating tables for the evaluation of 
hearing impairment. Table VI assigns a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
percent speech discrimination and the puretone threshold average 
(the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four). 38 C.F.R. § 4.85 (2010).  Table VII is 
used to determine the percentage evaluation by combining the 
Table VI Roman numeral designations for hearing impairment in 
each ear.  Id.  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of § 3.383 of this chapter.  38 C.F.R. § 4.85(f) 
(2010).  38 C.F.R. § 3.383(a)(3) provides that compensation is 
payable for hearing impairment in one ear compensable to a degree 
of 10 percent or more as a result of service-connected disability 
and hearing impairment as a result of nonservice-connected 
disability that meets the provisions of 3.385 in the other ear, 
as if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  

When evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned in audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment. When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a) (2010).  Each ear is evaluated separately.  Id.  When 
the puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation from either Table VI or 
Table VIA, whichever results in the higher numeral.  38 C.F.R. § 
4.86(b) (2010).  That numeral is then elevated to the next higher 
Roman numeral.  Id.  Each ear is evaluated separately.  Id.

On an April 2005 VA audiological evaluation, puretone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
10
25
30
20

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear, and the puretone threshold average was 
recorded as 21 decibels is the left ear.  

On an October 2009 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
20
30
30
30

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear, and the puretone threshold average was 
recorded as 27.5 decibels is the left ear.  

As noted, the implementing regulation regarding hearing loss in 
one ear provides that a Veteran must have a service- connected 
hearing impairment of 10 percent or more, and a hearing 
impairment in the nonservice-connected ear that meets the 
criteria at 38 C.F.R. § 3.385 before both ears may be considered 
in deriving the level of disability.  See 38 C.F.R. § 
3.383(a)(3).

In determining if the service-connected ear has a hearing 
impairment of 10 percent or more the nonservice-connected ear 
must initially be given a value of Roman Numeral I. See 38 C.F.R. 
§ 4.85(f).  The service-connected ear must then either have a 
numeric value of either X or XI, as determined by either Table 
VI, or Table VIA, in order to considered as compensable.  See 38 
C.F.R. § 4.85, Diagnostic Code 6100, Table VII (combination of 
Level I and either Level X or Level XI results in a 10 percent 
rating).  In the present case, the Veteran's service-connected 
left ear hearing loss is not evaluated as at least 10 percent 
disabling.  As such, 38 C.F.R. § 3.383 is not applicable.  Given 
this, the hearing acuity of his right ear must be considered 
normal for the purposes of evaluating the service-connected 
disability at issue.  VAOPGCPREC 32-97, 62 Fed. Reg. 63,604 (July 
1, 1997); see also Boyer v. West, 11 Vet. App. 477, 479-80 
(1998), aff'd Boyer v. West, 210 F.3d 1351 (2000).  Accordingly, 
a designation of Level "I" is assigned for the nonservice-
connected right ear.

April 2005 VA audiometric findings, applied to Table VI, yield a 
numeric designation of I for the left ear (21 decibel puretone 
threshold average, and 96 percent speech discrimination).  The 
Veteran's nonservice-connected right ear has been assigned a 
numeric designation of I.  These numeric designations, entered 
into Table VII, produce a zero percent evaluation for hearing 
impairment.

October 2009 VA audiometric findings, applied to Table VI, yield 
a numeric designation of I for the left ear (28 decibel puretone 
threshold average, and 100 percent speech discrimination).  The 
Veteran's nonservice-connected right ear has been assigned a 
numeric designation of I.  These numeric designations, entered 
into Table VII, produce a zero percent evaluation for hearing 
impairment.  April 2005 and October 2009 VA audiometric findings 
produce a zero percent evaluation for hearing impairment.  Thus, 
the Board finds that the Veteran's left ear hearing loss was 
properly assigned a zero percent evaluation.

Puretone thresholds reported on the Veteran's audiological 
examinations were not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) or 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 2000 
Hertz.  Thus, 38 C.F.R. § 4.86 provisions for exceptional 
patterns of hearing impairment do not apply.

The Board emphasizes that disability ratings are derived by a 
mechanical application of the rating schedule.  See Lendenmann, 3 
Vet. App. 345, 349.  Here, mechanical application of the rating 
schedule to the audiometric findings clearly establishes a 
noncompensable disability evaluation.  

In reaching the above conclusion, the Board has not overlooked 
the Veteran's statements.  The Veteran is competent to report on 
factual matters of which he had firsthand knowledge, and the 
Board finds that the Veteran's reports have been credible.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, 
the Board notes that with respect to the Rating Schedule, the 
specific criteria set forth above requires medical expertise 
which the Veteran has not been shown to have where these types of 
findings are not readily observable by a lay person.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against the claim for a 
higher evaluation for the Veteran's left ear hearing loss.  The 
appeal is accordingly denied. In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise grant 
the Veteran's claim.

C.  Conclusion

The Veteran has been diagnosed with bilateral trapezius muscle 
strain; trapezius muscle strain is shown by competent medical 
evidence to have had its onset in service.   Therefore, the Board 
concludes that the evidence supports a finding that the Veteran 
has bilateral trapezius muscle strain etiologically related to 
active service.  

The Veteran does not have right ear hearing loss that amounts to 
a disability for VA purposes.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the Veteran 
has right ear hearing loss etiologically related to active 
service.  

The Board concludes that the evidence supports a 20 percent 
rating for a cervical spine disability.  

Prior to and from September 26, 2003, the preponderance of the 
evidence is against finding that the Veteran's thoracic spine 
disability has increased to warrant a higher rating evaluation; 
however, prior to and from September 26, 2003, the evidence 
supports a 20 percent rating for the Veteran's service-connected 
lumbar spine disability.  From August 12, 2009, the Board 
concludes that the evidence supports a separate 10 percent rating 
based on neurological impairment of the right lower extremity as 
due to lumbar radiculopathy.  From August 12, 2009, the evidence 
supports a separate 10 percent rating based on neurological 
impairment of the left lower extremity as due to lumbar 
radiculopathy.

The preponderance of the evidence is against finding that the 
Veteran's right knee degenerative joint disease, patellofemoral 
pain syndrome, warrants a higher rating evaluation based on 
degenerative arthritis of the right knee with limitation of 
motion.  The Board concludes that the evidence supports a 
separate 10 percent rating for right knee degenerative joint 
disease, patellofemoral pain syndrome, based on lateral 
instability of the right knee.  

The preponderance of the evidence is against finding that the 
Veteran's left knee degenerative joint disease, patellofemoral 
pain syndrome, warrants a higher rating evaluation based on 
degenerative arthritis of the left knee with limitation of 
motion.  The evidence supports a separate 10 percent rating for 
left knee degenerative joint disease, patellofemoral pain 
syndrome, based on lateral instability of the right left.

The preponderance of the evidence is against finding that the 
Veteran's status post septoplasty has increased to warrant a 
higher rating evaluation.  

The Board concludes that the evidence supports a higher 30 
percent rating for migraines.  

The preponderance of the evidence is against finding that the 
Veteran's left ear hearing loss has increased to warrant a 
compensable rating evaluation.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.




ORDER

Service connection for bilateral trapezius muscle strain is 
granted.

Service connection for right ear hearing loss is denied.

Prior to and from September 26, 2003, a 20 percent rating, but no 
more, is granted for a cervical spine disability, subject to the 
law and regulations governing the payment of monetary benefits. 

Prior to and from September 26, 2003, an increased rating for a 
thoracic spine disability, in excess of 10 percent, is denied.

Prior to and from September 26, 2003, a 20 percent rating, but no 
more, is granted for a lumbar spine disability, subject to the 
law and regulations governing the payment of monetary benefits.

From August 12, 2009, a separate 10 percent rating is granted for 
neurological impairment of the right lower extremity as due to 
lumbar radiculopathy, subject to the law and regulations 
governing the payment of monetary benefits. 

From August 12, 2009, a separate 10 percent rating is granted for 
neurological impairment of the left lower extremity as due to 
lumbar radiculopathy, subject to the law and regulations 
governing the payment of monetary benefits. 

An increased rating, in excess of 10 percent, for right knee 
degenerative joint disease, patellofemoral pain syndrome, based 
on degenerative arthritis of the right knee with limitation of 
motion is denied.

A separate 10 percent rating is granted for right knee 
degenerative joint disease, patellofemoral pain syndrome, based 
on lateral instability of the right knee, subject to the law and 
regulations governing the payment of monetary benefits. 

An increased rating, in excess of 10 percent, for left knee 
degenerative joint disease, patellofemoral pain syndrome, based 
on degenerative arthritis of the left knee with limitation of 
motion is denied.

A separate 10 percent rating is granted for left knee 
degenerative joint disease, patellofemoral pain syndrome, based 
on lateral instability of the left knee, subject to the law and 
regulations governing the payment of monetary benefits. 

A compensable evaluation for a status post septoplasty is denied.

A 30 percent rating, but no more, is granted for migraines, 
subject to the law and regulations governing the payment of 
monetary benefits. 

A compensable evaluation for left ear hearing loss is denied.


REMAND

Respiratory Disability Claimed as Bronchitis due to Asbestos 
Exposure

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  

Pursuant to a February 2007 Board remand, the Veteran was 
afforded a VA respiratory examination to determine if the Veteran 
had a currently diagnosed chronic respiratory disability 
attributable to service, or to asbestos exposure in service.  

A July 2009 VA examiner determined that the Veteran did not have 
a current diagnosis of asbestosis.  The Veteran was instead 
diagnosed with asthma, which the VA examiner stated was less 
likely as not related to the Veteran's military service, as there 
was no treatment for asthma shown in service.  

The VA examiner, however, did not address the Veteran's claim for 
bronchitis on a direct basis.  In that regard, service treatment 
records show that he Veteran was treated for bronchitis in 
October 1991, November 1991, and in July 1997.  The Veteran was 
diagnosed with recurrent bronchitis at the time of an April 2005 
VA examination.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) 
(holding that the requirement that a claimant have a current 
disability before service connection may be awarded for that 
disability is also satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim, even if no disability is 
present at the time of the claim's adjudication).  The VA 
examiner also noted that the Veteran was last treated for a bout 
of severe bronchitis in 2002.  

In light of the Veteran's diagnosis of recurrent bronchitis 
during the course of the appeal, the Board finds that a remand 
for a supplemental opinion is necessary to address whether the 
Veteran's recurrent bronchitis is etiologically related to 
service. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should refer the case to an 
appropriate VA examiner for a supplemental 
opinion.  If such examiner indicates that 
he or she cannot respond to the Board's 
question without examination of the 
Veteran, such should be afforded the 
Veteran.  The examiner should review the 
entire claims folder, to include the 
Veteran's service treatment records.  The 
examiner should state whether it is as 
likely as not that recurrent bronchitis, 
diagnosed at the time of an April 2005 VA 
examination was incurred in or aggravated 
by service.
 
The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

The examiner must provide a complete 
rationale for his or her opinion with 
references to the evidence of record.  The 
examiner should specifically comment on 
pertinent findings from the Veteran's 
service treatment records.

2.  When the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


